UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN WILLIS RICHARD,

                                      Plaintiff,                     9:15-cv-00006 (BKS/TWD)

v.

LUCIEN J. LECLAIRE, et al.,

                                      Defendants.


Appearances:

Plaintiff, pro se:
John Willis Richard
91-A-0169
Woodbourne Correctional Facility
99 Prison Road
PO Box 1000
Woodbourne, NY 12788

For Defendants:
Letitia James
Attorney General of the State of New York
Ryan W. Hickey, Assistant Attorney General
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se John Willis Richard, an inmate in the custody of the Department of

Corrections and Community Supervision (“DOCCS”), brought this action against Defendants on

January 5, 2015, alleging that DOCCS officials violated his Fourteenth Amendment rights to

equal protection and due process by refusing to allow Plaintiff to shave designs into his beard.

(Dkt. No. 1). Following a lengthy discovery period, Defendants filed a motion for summary
judgment on September 7, 2018. (Dkt. No. 88). Plaintiff filed a response which appeared to

include a motion to compel discovery. (Dkt. No. 90). This matter was referred to United States

Magistrate Judge Thérèse Wiley Dancks who, on May 6, 2019, issued an Order and Report-

Recommendation, denying a motion to compel further discovery and recommending that

Defendants’ motion for summary judgment be granted on exhaustion grounds. (Dkt. No. 91, at

18).

         Plaintiff has filed an objection to the Order and Report Recommendation. (Dkt. No. 94).

Plaintiff objects to Magistrate Judge Dancks’ decision to deny his motion to compel discovery, 1

as well as her recommendation to dismiss his claim on exhaustion grounds. 2 (Id.) For the reasons

set forth below, the Report Recommendation is adopted in its entirety and the Order is affirmed.

II.      PLAINTIFF’S APPEAL

         A.       Standard of Review

         A magistrate judge may issue orders regarding nondispositive pretrial matters, and the

district court reviews such orders under the “clearly erroneous or contrary to law” standard. 28

U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); see Kiobel v. Millson, 592 F.3d 78, 88 (2d Cir.

2010). “An order is clearly erroneous when the reviewing court is left with the definite and firm

conviction that a mistake has been committed. An order is contrary to law when it fails to apply

or misapplies relevant statutes, case law or rules of procedure.” Tompkins v. R.J. Reynolds

Tobacco Co., 92 F. Supp. 2d 70, 74 (N.D.N.Y. 2000) (citation and internal quotation marks

omitted). “Under this highly deferential standard, magistrate judges are afforded broad discretion


1
  In consideration of Plaintiff’s pro se status, the Court construes this objection as an appeal from Judge Dancks’
Order. (See Dkt. No. 91).
2
 Plaintiff’s objection papers also reargue the merits of his Fourteenth Amendment claims. (See Dkt. No. 94, at 30–
41). Magistrate Judge Dancks did not reach these aspects of the case in her Report Recommendation. (See Dkt. No.
91, at 17). Because this Court adopts the Report Recommendation in its entirety and dismisses Plaintiff’s claims on
exhaustion grounds, the Court similarly declines to address Plaintiff’s objections on the merits of his case.



                                                          2
in resolving nondispositive disputes and reversal is appropriate only if their discretion is abused.”

Williams v. Rosenblatt Sec., Inc., 236 F. Supp. 3d 802, 803 (S.D.N.Y. 2017) (quoting Thai Lao

Lignite (Thailand) Co., Ltd. v. Gov’t of Lao People’s Democratic Republic, 924 F. Supp. 2d 508,

511 (S.D.N.Y. 2013)). The Court therefore reviews Magistrate Judge Dancks’ Order for clear

error or conclusions that are contrary to law.

       B.      Discussion

       Plaintiff contends that Defendants’ summary judgment motion was premature. (Dkt. No.

94, at 3). According to Plaintiff, “[D]iscovery was not completed, by a long shot” because

Defendants’ “shenanigans” and “mailing tactics” prevented Plaintiff from receiving all of the

discovery he had requested. (Id. at 9–10). Therefore, he objects to Magistrate Judge Dancks’

decision to deny his motion to compel further discovery and, more specifically, to her “outright

rejection” of Plaintiff’s request for a video conference. (Id. at 12).

       In her Order and Report-Recommendation, Magistrate Judge Dancks acknowledged the

“diatribe [of] claimed inequities, insufficiencies, and improprieties relating to discovery” in

Plaintiff’s response to the summary judgment motion. (Dkt. No. 91, at 2 n.2). Plaintiff’s

objections presently before this Court read much the same way. (See Dkt. No. 94, at 1–16).

Ultimately, these objections, though extensive, do not demonstrate any abuse of discretion on

Magistrate Judge Dancks’ part.

       Plaintiff originally filed this lawsuit on January 5, 2015—more than four years ago. (Dkt.

No. 1). Magistrate Judge Dancks managed a lengthy discovery period, which she extended twice

at Plaintiff’s request. (Dkt. Nos. 70, 76, 83). Following the close of discovery, Magistrate Judge

Dancks further extended the deadline for filing dispositive motions at Defendants’ request. (Dkt.

No. 87). At that time, Magistrate Judge Dancks warned both parties that the deadline would not

be extended again. (Id.) Moreover, in denying Plaintiff’s motion to compel, Magistrate Judge


                                                   3
Dancks reasoned that “additional discovery would be of no benefit to Plaintiff” since the

undisputed record evidence indicated that he had not exhausted his administrative remedies and

could not proceed with his suit in the first place. (Dkt. No. 91, at 2 n.2).

        In these circumstances, the decision to deny Plaintiff’s motion to compel was well within

Magistrate Judge Dancks’ discretion. See Gucci America, Inc. v. Exclusive Imports Int’l, No. 99

cv 11490, 2002 WL 1870293, at *5, 2002 U.S. Dist. LEXIS 14837, at *17 (S.D.N.Y. Aug. 13,

2002) (finding that Magistrate Judge “properly exercised his discretion” by ending “an already

extensive discovery period . . . .”); Botta v. Barnhart, 475 F. Supp. 2d 174, 185 (E.D.N.Y. 2007)

(upholding Magistrate Judge’s denial of motion to compel where requested production “would

not establish” a ground for relief); Bellinger v. Astrue, No. 06-cv-321, 2011 WL 13294967, at *3

(E.D.N.Y. Feb. 16, 2011) (upholding Magistrate Judge’s denial of motion to compel where

additional discovery may have been impossible or futile). Accordingly, the Order denying

Plaintiff’s motion to compel additional discovery is affirmed.

III.    PLAINTIFF’S OBJECTIONS TO THE REPORT RECOMMENDATION

        A.     Standard of Review

        This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). Findings and

recommendations as to which there was no properly preserved objection are reviewed for clear

error. Id.

        B.     Discussion

        Plaintiff acknowledges that he did not file any formal grievances through DOCCS’

Inmate Grievance Program (“IGP”) related to his claims. (Dkt. No. 94, at 24). Nevertheless, he

objects to Magistrate Judge Dancks’ finding that he failed to exhaust his administrative remedies,


                                                   4
asserting that he instead used an “alternative” and “original” complaint procedure to

administratively exhaust his claims. (Id. at 19). Plaintiff claims that he submitted two letters to

prison officials in January of 2012 regarding the designs in his beard, thereby exhausting his

administrative remedies outside of the IGP. (Id. at 24).

       As Magistrate Judge Dancks explained, in certain circumstances, “a court may find that

internal administrative remedies are not available to prisoners” under the Prison Litigation

Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e. (Dkt. No. 91, at 12 (citing Ross v. Blake, 136

S. Ct. 1850, 1859–60 (2016)). Here, there is no evidence that suggests that the IGP was a “simple

dead end,” was “incapable of use,” or that Plaintiff’s efforts were thwarted by “machination,

misrepresentation, or intimidation.” Williams v. Corr. Officer Priatno, 829 F.3d 118, 123 (2d

Cir. 2016) (quoting Ross, 136 S. Ct. at 1858). Plaintiff claims that he believed inmates working

in the grievance office would assist prison administrators in finding “a way to get around the

issue and do not file it or manipulate the wording” of the grievance, but, as Magistrate Judge

Dancks explained, Plaintiff presented no evidence in support of his belief, which was based upon

his experience in the earlier 1990s under a different grievance procedure. (Dkt. No. 88-5, at 23;

Dkt. No. 91, at 16 (“Plaintiff’s conclusory assertions regarding the futility of grievances, based

upon a non-specific reference to unsatisfactory experiences in the 1990s under an earlier

grievance procedure, in no way satisfies his burden of showing, or even raising a material issue

of fact as to, the availability of the IGP under Ross.”)). The Court concurs in that analysis. Thus,

having reviewed this issue de novo, the Court agrees with Magistrate Judge Dancks’

determination that Plaintiff failed to exhaust his administrative remedies.

IV.    CONCLUSION

       For these reasons, it is hereby




                                                  5
       ORDERED that Magistrate Judge Dancks’ May 6, 2019, Order denying Plaintiff’s

motion to compel further discovery (Dkt. No. 91) is AFFIRMED, and that Plaintiff’s appeal

(Dkt. No. 94) is DENIED; and it is further

       ORDERED that Magistrate Judge Dancks’ May 6, 2019, Report Recommendation (Dkt.

No. 91) is ADOPTED in all respects; and it is further

       ORDERED that Defendants’ motion for summary judgment (Dkt. No. 88) is

GRANTED on the ground that Plaintiff failed to exhaust administrative remedies and that

Plaintiff’s remaining claims are DISMISSED with prejudice in their entirety; and it is further

       ORDERED that the that the Clerk serve a copy of this Order on the parties in accordance

with the Local Rules and close this case

       IT IS SO ORDERED.

Dated: September 6, 2019
       Syracuse, New York




                                               6
